STONE, J.,
dissenting.
I would deny the writ. In my judgment, the trial court’s comments do not reflect personal bias. It appears to me that the trial court was under the impression that Petitioner’s dress and conduct, causing concern, was a proper consideration in weighing disposition terms. Whether these factors, individually or combined, are proper considerations in this case would be a proper subject for appeal. I note that the court also expressed a willingness to abide by the recommendations of the child’s doctor or a psychiatric evaluation.